Citation Nr: 0507813	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation for rheumatoid 
arthritis, currently evaluated as 40 percent disabling.

2. Entitlement to an increased evaluation for postoperative 
residuals, hiatal hernia, with a scar of the left chest, 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased (compensable) evaluation for 
residuals of fracture head of fifth metacarpal, right hand.

4. Entitlement an increased (compensable) evaluation for 
residuals of fracture of first metacarpal bone, left hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to May 1947 
and September 1948 to May 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

This case was previously before the Board and, in December 
2003, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  While in remand status the disability 
evaluation for the veteran's service-connected rheumatoid 
arthritis was increased by the RO from 20 percent to 40 
percent disabling.


FINDINGS OF FACT

1.  The veteran's rheumatoid arthritis is manifested by 
symptom combinations productive of no more than definite 
impairment of health.

2.  The postoperative residuals, hiatal hernia are manifested 
by an asymptomatic scar of the left chest, heartburn, 
regurgitation, intermittent dysphagia, and weight loss 
without any complaints of vomiting or nausea or associated 
substernal, arm or shoulder pain.  

3.  The residuals of the fracture of the right fifth 
metacarpal are manifested by subjective complaints with good 
strength and without limitation of motion.

4.  The veteran's first metacarpal fracture residuals of the 
left hand are manifested by subjective complaints with good 
strength and without limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation in 
excess of 40 percent for rheumatoid arthritis have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5002 (2004).

2.  The scheduler criteria for an increased evaluation in 
excess of 10 percent for postoperative residuals, hiatal 
hernia, with a scar of the left chest are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.20 and Part 4, 
Diagnostic Code 7346 (2004).  

3.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right fifth metacarpal have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5227 (prior to an from August 26, 2002).

4.  The scheduler criteria for a compensable evaluation for 
residuals of a fracture of the left first metacarpal have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
Diagnostic Code 5224 (prior to and from August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a June 2003 statement of 
the case and a supplemental statement of the case dated in 
November 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in August 2002, April 2003, 
and February 2004, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The veteran was not specifically informed to furnish copies 
of any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records show that in February 
1949 an x-ray of the veteran's left hand showed an irregular 
impacted transverse fracture involving the proximal 1/3 of 
the 1st metacarpal bone with a slight radial displacement of 
the distal fragment.  There was minimal shortening of the 
shaft of the metacarpal with satisfactory position and 
alignment.  A plaster cast was applied.  In June 1951 the 
veteran was evaluated and treated for a simple fracture of 
the head of the 5th metacarpal of the right hand sustained in 
a softball game.  X-ray revealed a small chip fracture of the 
articular process of the head of the right fifth metacarpal 
bone.  A cast was applied.  In August 1953, the veteran was 
hospitalized due to recurrent swelling and stiffness of his 
hands and left ankle.  It was noted that while previously 
hospitalized in May 1953 for similar symptoms the veteran was 
noted to respond to salicylate therapy, and although no x-ray 
evidence of arthritis was demonstrated, the veteran was 
discharged with a diagnosis of rheumatoid arthritis. 

Physical examination on this hospitalization revealed no 
abnormalities except for minimal swelling of the fingers of 
both hands as well as some swelling without heat or 
tenderness of the left ankle.  An August 1958 entry in the 
veteran's service medical records notes that the veteran had 
been hospitalized yearly since 1953 for periods up to 30 plus 
days for arthralgia and that on three occasions he was 
diagnosed with rheumatoid arthritis.  Arthritis, N.E.C. (not 
otherwise classified) feet, ankles, and right shoulder, cause 
unknown was the diagnosis rendered at hospital discharge in 
October 1958.  A report of an UGI (upper gastrointestinal 
series) dated in May 1961 notes that films showed no evidence 
of a recurrence of a hiatus hernia.  A progress note also 
dated in May 1961 makes reference to surgical repair of a 
hiatal hernia in 1960.

On his initial VA examination in June 1964, the veteran 
complained of indigestion and a history of arthritis since 
1953.  Examination of the musculoskeletal system was 
essentially negative for any findings of rheumatoid arthritis 
with deformities.  There was no redness, swelling or 
limitation of movement of any of the joints.  The examiner 
noted that the veteran had minimal complaints following an 
operation for his hiatal hernia.  Examination of the abdomen 
revealed no distension.  Peristalsis was normal.  There was 
no masses, tenderness, or rigidity.  A p.o. scar, 14 inches 
in length, was noted over the left chest related to the 
repair of the veteran's hiatal hernia.  The scar was well 
healed, nonadherent, and nonsymptomatic.  An x-ray of the 
veteran's hands and wrists was interpreted as normal except 
for a very small bony broadening at the base of the left 
first metacarpal bone, which was thought to be the end result 
of an old well-healed fracture.

The diagnoses were p.o. hiatal hernia, symptomatic at times, 
mild, with a well healed scar and rheumatoid arthritis.

In September 1964 the RO granted service connection for 
rheumatoid arthritis, rated 20 percent disabling; residuals 
of a fracture of the head of the fifth metacarpal, right 
hand, rated noncompensably disabling; a post operative hiatal 
hernia with post operative scar left chest, rated 10 percent 
disabling; and residuals of a fracture of the first 
metacarpal bone of the left hand, rated noncompensably 
disabling.

On VA examination in September 2002, in connection with his 
current claim, the veteran reported generalized joint aches.  
It was noted that he did not take any medications on a daily 
basis.  The veteran was 69 inches tall and weighed 197 
pounds.

On physical examination, there was no generalized joint 
inflammation or joint deformity and no palpable tenderness 
throughout the joints as well as no noticeable inflammation.  

The veteran also reported a history of hiatal hernia with 
primary complaints of reflux and occasional regurgitation.  
He said that he takes Prilosec on a daily basis.  On physical 
examination, the abdomen was soft without masses.  The liver 
and spleen were not palpable and there was neither epigastric 
tenderness nor history of black tarry stools.  An UGI series 
showed a small sliding hiatal hernia with a Schatzi's ring.  
There was a small obstruction just above the Schatzi's ring 
that did hold up semisolid bolus.

The diagnoses were rheumatoid arthritis with some generalized 
joint discomfort and gastroesophageal disease with hiatal 
hernia and a mild obstruction.

On a VA orthopedic examination in December 2002, the veteran 
was noted to have sustained injuries to both hands with a 
fracture of his right fifth metacarpal and a fracture the 
left first metacarpal.  The veteran complained of recently 
developed cramping and triggering of the right thumb and 
right index finger, but of no specific symptom isolated to 
the fifth metacarpal area of the right hand.  He also 
complained of chronic pain and decreased grip strength of the 
left hand.  It was noted that the veteran was right hand 
dominant.  The veteran stated that he was able to do most 
activities with his hands except for heavy lifting and that 
gripping causes increased symptoms.  

The examination showed that the veteran's hands exhibited no 
obvious deformity, swelling, discoloration or other 
abnormality.  There was no re-producible triggering.  The 
veteran had full extension at 0 degrees of the DIP, PIP, and 
MCP of all the fingers of both hands as well as the MCP and 
IP joints of both thumbs and had greater than 90 degrees of 
flexion of each of these joints.  He was able to make a full 
fist with good strength bilaterally and had full thumb 
apposition to his pinky finger bilaterally.  

An x-ray of the veteran's hands showed evidence of a healed 
fifth metacarpal fracture of the right hand.  Otherwise, both 
hands were interpreted to be normal without any evidence of 
arthritis or other abnormality.  The examiner stated that the 
veteran's bilateral hand condition could go through periods 
of painful flare-up, which may alter his strength, 
coordination or range of motion, but the frequency of these 
flare-ups and extent of additional impairment is impossible 
to say with any degree of medical certainty.

The diagnoses were status post close treatment and resolved 
fracture of the fifth metacarpal of the right hand and first 
metacarpal of the left hand.  The examiner commented that it 
did appear that he had tensosynovitis of the hands which most 
likely was unrelated to the prior fractures.

On his most recent VA examination in March 2004, the examiner 
reviewed the veteran's history of reflux symptoms.  It was 
noted that the veteran presently complained of heartburn and 
regurgitation as well as difficulty swallowing.  The veteran 
reported that he has been taking Prilosec with improvement 
but no resolution of his symptoms.  He stated that he has 
been losing weight over the last six months and the examiner 
noted a 3-pound loss over the last 2 weeks.  It was also 
noted that the veteran reported the need to interrupt social 
activity to go to the restroom and regurgitate to alleviate 
his symptoms.  

On physical examination, the veteran was noted to weigh 188 
pounds.  The veteran's abdomen was found to be soft and 
mildly tender in the epigastric area.  There were no masses 
or organomegalies.  Laboratories studies showed mild anemia 
and a normal CMP.  Hiatal hernia with associated Schatzi's 
ring with associated symptoms of heartburn, regurgitation, 
intermittent dysphagia, and weight loss was the diagnosis.  
The examiner stated that the veteran's symptoms were 
interfering with the veteran's life.

On a VA Joint examination in March 2004, his examiner 
reviewed the veteran's claims file.  The examiner noted that 
the veteran presently reported that morning stiffness longer 
than thirty minutes is a sign of active rheumatoid arthritis.  
He then noted that the veteran stated that his pain is worse 
on awakening, and in the late afternoon.  Morning stiffness 
reportedly lasts for one hour.  The veteran stated that he 
has daily exacerbations of pain lasting for one to one-and-a-
half hours, brought on by activity and relieved by rest.  He 
stated that he had exacerbations of one ankle or the other, 
lasting one-week, occurring every one to two months.  The 
examiner noted positive findings of anemia.  He also stated 
that the veteran has lost 10 pounds recently that he 
attributed to gastric problems and diarrhea.  He further 
noted that the veteran is known to have a high celiac count 
and was hospitalized two weeks ago and had a sigmoidoscopy 
showing diverticulitis.  

On physical examination, the veteran was found to have normal 
lumbar lordosis and thoracic kyphosis.  Modified Schober's 
test showed 2 cm distraction on forward flexion, which the 
examiner noted was mildly reduced from normal distraction of 
less than 3 cm.  There was full, and painful range of motion, 
of the neck, shoulders, left elbow, and wrists, bilaterally.  
There was also full, but painful, range of motion of the 
hips, knees, and ankles with the exception that ankle 
dorsiflexion was limited to the neutral position, which the 
examiner noted was actually within normal limits.  There was 
full range of motion of the right elbow without pain.  There 
was 1 plus synovial thickening of the right wrist, and trace 
synovial thickening of the left wrist.  There was also 1 plus 
synovial thickening of the ankles, bilaterally.  Bilateral 
second and third MCP synovial thickening was noted to be 
greater on the right than on the left.  There was bilateral 
PIP and DIP squeeze tenderness, but no synovial thickening.  
There were no rheumatoid nodules present.  

With respect to constitutional manifestations, the examiner 
noted that the veteran has morning stiffness lasting one hour 
and easy fatigability.  He added that in terms of possible 
extra-articular manifestations of rheumatoid arthritis, the 
veteran has a history of iritis.  He also noted pulmonary 
problem of pleural thickening was noted on a chest x-ray.  He 
stated that the veteran has definite signs and symptoms of 
active rheumatoid arthritis, which should be considered 
definite impairment of health.  He said that he would 
characterize impairment of health as mild to moderate, but 
not severe.  As to the joints affected by rheumatoid 
arthritis, the examiner reported that the veteran stated in 
terms of symptoms "my back kills me, lifting and walking, 
standing, and bending.  My fingers and hands hurt."  The 
examiner noted that currently the veteran had pain in his low 
back and fingers, primarily.  The veteran reported that he 
has occasional swelling in the right shoulder, occasional 
instability or give way in his ankles, and occasional locking 
in the left index finger.  He further stated that all of his 
joints have fatigability and lack of endurance.  

The veteran stated that he had periods of flares or illness 
lasting one-and-a-half hours limiting his function by more 
than 50 percent.  He reported episodes of flares in either of 
his ankles lasting one week occurring one to two months.  He 
said these episodes limit his ankle function by 75 percent.  
The veteran stated that daily flares limit his baseline 
function by more than 50 percent and periodic flares in his 
ankles limit his function by more than 75 percent.  Active 
rheumatoid arthritis was the diagnosis.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Court has held that when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2004) must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare- ups." 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. (2004).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

Rheumatoid Arthritis

The RO has assigned a 40 percent rating of rheumatoid 
arthritis under Diagnostic Code 5002.

Diagnostic Code 5002 provides that rheumatoid arthritis as an 
active process with constitutional manifestations associated 
with active joint involvement that is totally incapacitating 
warrants a 100 percent disability rating; with less 
symptomatology than the criteria for a 100 percent rating but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods a 60 percent evaluation is assigned; with symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year a 40 percent evaluation is assigned; and one or two 
exacerbations a year in a well-established diagnosis warrants 
a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 
5002.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002. It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

The VA examinations findings indicate that the rheumatoid 
arthritis is active.  The evaluations show painful movements 
of multiple joints due to exacerbations of rheumatoid 
arthritis.  VA examination in December 2002 reflects 
notations of no generalized joint inflammation or tenderness.  
He was further examined in March 2004 and was noted by his 
examiner to have a reported 10-pound weight loss.  The 
veteran's reported weight loss is supported by the medical 
evidence, which shows, on comparing his measured weight on VA 
examinations in December 2002 and March 2004, an eleven pound 
weight loss.  Furthermore, on this latter examination, the 
veteran was noted to have positive findings of anemia.  The 
record is silent, however, for competent medical evidence of 
significant constitutional manifestations of active 
rheumatoid arthritis beyond the veteran's report of morning 
stiffness and easy fatigability.  Furthermore, the current 
medical evidence does not show that the veteran's rheumatoid 
arthritis produces severe impairment of health or severely 
incapacitating exacerbations four or more times a year.  
Significantly, the veteran's VA examiner in March 2004 
characterized the veteran's impairment of health as mild to 
moderate.  He stated that severe impairment was not 
demonstrated and the evidence in its entirety does not show 
otherwise.

Finally, the Board notes that the Court, in DeLuca v. Brown, 
8 Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998). The 
Court has, however, held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply. See Johnson v. Brown, 9 Vet. App. 7 (1996).  Because 
the veteran's disability is rated under Diagnostic Code 5002 
as an active disease process, it is not predicated solely on 
loss of range of motion.  Thus, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Board 
notes that these factors were considered in reaching the 
determination that an evaluation in excess of the 40 percent 
currently assigned is not warranted.

Hiatal hernia with postoperative scar

Pursuant to Diagnostic Code 7346, a 10 percent rating is 
warranted for hiatal hernia, which is manifested by two or 
more of the symptoms necessary for a 30 percent rating, 
though of less severity.  A 30 percent evaluation requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A maximum 60 percent rating is assigned for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

During the recent VA examination the veteran reported a 3-
pound weight loss over the prior two weeks.  Following the VA 
examination the examiner indicated that the veteran had a 
hiatal hernia with Schatzi's ring and symptoms of heartburn, 
regurgitation, intermittent dysphagia, and weight loss.  
However, these symptoms are not accompanied by any nausea or 
vomiting.  Slight anemia was shown.  However, the examiner 
did not associate the slight anemia with the hiatal hernia.  
Regardless, substernal, arm or shoulder pain has not been 
demonstrated.  The surgical scar is asymptomatic.

While the veteran's examiner in March 2004 has indicated that 
his symptoms interfere with the veteran's life, they do not 
appear to occasion any appreciable impairment of the 
veteran's overall state of health and is not productive of 
considerable impairment of health for a 30 percent rating 
under Diagnostic Code 7346.

Right and left hand disorders

The veteran's left and right hand disorders are each 
evaluated as 0 percent disabling under Diagnostic Codes 5299-
5225 and 5299-5257, respectively.

Prior to August 26, 2002, favorable or unfavorable ankylosis 
of the index finger of either hand warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5225 
(effective prior to August 26, 2002).  Ankylosis was 
considered to be favorable when the ankylosis permitted 
flexion of the tips of the fingers to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm. Id., 
Note (a). 
Ankylosis was unfavorable when there was no flexion of the 
tips of the fingers to within 2 inches (5.1 centimeters) of 
the median transverse fold of the palm. Id., Note (b).  
Favorable ankylosis of two digits of one hand (the middle and 
index fingers) warranted a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5223 (effective prior to August 26, 
2002).

Diagnostic Code 5227 provided a noncompensable rating for 
ankylosis of the ring or little finger.  The note following 
that code indicated that extremely unfavorable ankylosis of 
the ring finger would be rated as amputation under Diagnostic 
Code 5155.

The Board finds that the residuals of a fracture of the first 
metacarpal of the left hand is more appropriately evaluated 
under Diagnostic Code 5224.  Diagnostic Code 5224 provides 
the rating criteria for ankylosis of the thumb.  Under this 
Diagnostic Code, a 10 percent evaluation is warranted when 
the ankylosis of the minor thumb is favorable and the maximum 
20 percent evaluation is warranted when the ankylosis of the 
minor thumb is unfavorable.

Effective August 26, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating ankylosis and limitation of motion of 
the fingers and thumb. 67 Fed. Reg. 48,784 (July 26, 2002). 
Because the veteran's claim for an increased evaluation was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him. See 
VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  The note that follows 
Diagnostic Code 5227 states that it should also be considered 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the ring finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating. Amputation 
without metacarpal resection warrants a 10 percent rating.

A 10 percent rating is assigned for favorable ankylosis of 
the left thumb and a 20 percent rating is assigned for 
unfavorable ankylosis of the left thumb, the minor extremity. 
38 C.F.R. § 4.71a, Diagnostic Code 5224.  

A note following Diagnostic Code 5224 indicates consideration 
of whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Limitation of motion of the thumb:  A 20 percent rating is 
warranted-for the major or minor arm-with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers. A 10 percent 
rating is warranted-for the major or minor arm-with a gap of 
one to two inches (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers. 
A noncompensable rating is warranted-for the major or minor 
arm-with a gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2003).

Under Diagnostic Code 5225, unfavorable or favorable 
ankylosis of the index finger is rated a maximum 10 percent 
disabling. A "Note" to this code specifies, however, that 
consideration of whether an evaluation based on amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the affected hand must 
also be made.

Limitation of motion of the index or long finger: A 10 
percent rating is warranted-for the major or minor arm-with a 
gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees. A noncompensable rating is warranted-
for the major or minor arm-with a gap of less than one inch 
(2.5 cm.) between the fingertip and the proximal transverse 
crease of the palm, with the finger flexed to the extent 
possible, and; extension is limited by no more than 30 
degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2003).

Limitation of motion of the ring and little finger:  Any 
limitation of motion warrants a noncompensable rating for 
either the major or minor arm. 38 C.F.R. § 4.71a, Diagnostic 
Code 5230 (2003).

In this regard, the VA examination in December 2002 showed no 
ankylosis of the involved joints with full extension at 0 
degrees of the DIP, PIP, and MCP of all the fingers of both 
hands as well as the MCP and IP joints of both thumbs and 
greater than 90 degrees of flexion of each of these joints.  
Additionally, there was no indication of involvement of other 
joints as there was no re-producible triggering.  Also, the 
examination showed he was able to make a full fist with good 
strength bilaterally and had full thumb apposition to his 
pinky finger bilaterally.  Thus, the disability picture does 
not support entitlement to an increased ratings for the right 
little finger or left index finger.  

With regard to functional impairment caused by pain, the 
examiner stated that the veteran's bilateral hand condition 
could go through periods of painful flare-up, which may alter 
his strength, coordination or range of motion.  However, the 
examiner further opined that the frequency of these flare-ups 
and extent of additional impairment is impossible to say with 
any degree of medical certainty.  In view of the range of 
motion findings, the Board is satisfied that the degree of 
functional impairment resulting from pain to the first 
metacarpal bone, left hand, and fifth metacarpal bone right 
hand are include in the current non-compensable ratings.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107.  


ORDER

An increased evaluation in excess of 40 percent for 
rheumatoid arthritis is denied.

An increased evaluation in excess of 10 percent for 
postoperative hiatal hernia with postoperative scar left 
chest is denied.

An increased (compensable) evaluation for residuals of 
fracture head of fifth metacarpal, right hand is denied.

An increased (compensable) evaluation for residuals of 
fracture of first metacarpal bone, left hand is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


